RENDERED: AUGUST 20, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2020-CA-0526-MR

SAMUEL PATTON                                                        APPELLANT


                 APPEAL FROM EDMONSON CIRCUIT COURT
v.             HONORABLE PHILLIP R. PATTON, SPECIAL JUDGE
                         ACTION NO. 10-CR-00019


COMMONWEALTH OF KENTUCKY                                                APPELLEE

                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND TAYLOR, JUDGES.

DIXON, JUDGE: Samuel Patton appeals the denial of his RCr1 11.42 motion to

vacate judgment of his conviction, alleging ineffective assistance of counsel, and

denial of his motion for an evidentiary hearing, entered by the Edmonson Circuit

Court on February 7, 2020. Applying the two-pronged performance and prejudice

standard established in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,



1
    Kentucky Rules of Criminal Procedure.
80 L. Ed. 674 (1984), the trial court denied Patton’s motion, finding that he failed

to demonstrate either prong of Strickland’s requirements of deficient assistance or

that his case was prejudiced by trial counsel’s actions. Following a careful review

of the record, the briefs, and the law, we affirm.

           BACKGROUND FACTS AND PROCEDURAL HISTORY

               Prior to the occurrence of events described herein, Samuel Patton and

Cheryl Coffey were friends. On a handful of occasions, Patton even spent the

night at Coffey’s house. Patton also spent time with Coffey’s daughter, K.H.,2

both inside and outside of Coffey’s presence. One evening in January 2010, K.H.

rode with Patton to a liquor store in Bowling Green. After he made his purchase

there, Patton gave K.H. some alcohol to drink. Later that month, on or about

January 30, 2010, Patton spent the night at Coffey’s house. Around midnight,

Patton awakened K.H., led her to the kitchen, and raped her. Afterward, K.H. was

scared and confused and did not immediately tell anyone what had transpired.

               A few weeks later, on February 18, 2010, K.H. overheard her mother

speaking on the telephone with a friend about child sexual abuse and began acting

strangely. Coffey locked K.H. in her room and passed a note under the doorway

inquiring as to whether K.H. had been sexually abused. Coffey was alarmed by



2
   Pursuant to Court policy, to protect the privacy of minor children, we refer to minors by their
initials only. K.H. was only twelve years old when these events occurred.

                                                -2-
K.H.’s written responses and took K.H. to the Sheriff’s office to make a report.

Deputy Sheriff Mike Vincent interviewed them and referred K.H. to the Child

Advocacy Center (CAC) in Bowling Green for examination. Thereafter, Vincent

also interviewed Patton.

                On March 2, 2010, K.H. was examined by Dr. Jeffries Blackerby,3 a

pediatrician at the CAC, who observed a partially healed tear in K.H.’s hymen

consistent with the allegations of sexual assault she relayed to him.

                Shortly thereafter, Patton was indicted by the Edmonson County

grand jury for rape in the first degree,4 unlawful transaction with a minor (UTM) in

the first degree,5 UTM in the third degree (UTM III),6 and being a persistent felony

offender in the second degree (PFO II).7 Patton was subsequently appointed legal

representation.

                Four years later, on March 20 and 21, 2014, Patton was tried by a

jury. The Commonwealth called Vincent, Coffey, K.H., and Dr. Blackerby to




3
  The spelling of Dr. Blackerby’s name is not clear from the record, and his name is spelled
multiple ways in the briefs. This is the spelling we believe to be correct and have chosen to use
in our Opinion.
4
    Kentucky Revised Statutes (KRS) 510.040, a Class B felony.
5
    KRS 530.064, a Class B felony.
6
    KRS 530.070, a Class A misdemeanor.
7
    KRS 532.080.

                                               -3-
testify. Patton called three witnesses - including his mother, Ruth Parker - and

recalled Vincent. After closing arguments, the jury entered deliberations and

quickly returned a guilty verdict of rape in the first degree and UTM III.

             Before the sentencing phase of the trial commenced, the prosecution,

defense counsel, and Patton reached a plea agreement. Following this agreement

and the trial court’s colloquy, Patton admitted - under oath and on the record - his

guilt to first-degree rape and UTM III and entered his guilty plea in exchange for a

prison sentence that was three years less than the minimum the jury could

recommend at sentencing. The trial court asked Patton whether he needed

additional time to consider his options, and he declined. During the colloquy, the

trial court specifically informed Patton that his guilty plea would extinguish his

right to appeal; Patton voluntarily, intelligently, and knowingly acknowledged this.

The trial court also asked Patton if he was satisfied with the performance of his

counsel, to which Patton responded affirmatively.

             Prior to final sentencing, Patton moved the trial court to withdraw his

waiver of his right to appeal. The motion was denied, and Patton was sentenced in

accordance with his plea agreement. Patton appealed this denial and other alleged

evidentiary errors to our Court, which reversed the trial court’s denial and

addressed the evidentiary issues raised by Patton. This led the Commonwealth to

seek - and subsequently be granted - discretionary review by the Supreme Court of


                                         -4-
Kentucky,8 which ultimately reversed the decision of the Court of Appeals and

reinstated Patton’s conviction and sentencing. Id.


8
    We adopt those facts, as follows:

                On March 20, 2014, Appellee, Samuel Patton (Appellee), was
                convicted by an Edmonson County jury of first-degree rape and
                third-degree unlawful transaction with a minor (UTM). After the
                jury’s foreperson read the guilty verdict, the trial court advised
                Patton that his bond was revoked, that he could not leave the
                courtroom, that he had the right to appeal the jury’s verdict, and
                that counsel would be appointed to represent him on appeal if he
                could not afford an attorney. The trial court made these Statements
                at approximately 12:33 p.m. on the March 21, 2014, video record.

                After advising Appellee of his rights, the trial judge held a bench
                conference with Appellee, defense counsel, and the Assistant
                Commonwealth’s Attorney. The trial court reminded the parties
                that Appellee’s crimes were subject to the 85 percent requirement
                of the violent offender statute. In an apparent recognition of the
                gravity of the heavy sentence the Appellee was now facing, the
                trial judge recommended that Appellee and the Commonwealth
                discuss a possible resolution. The jury was sent to the jury room
                while Appellee and the Commonwealth negotiated.

                Soon thereafter, Appellee entered a guilty plea in exchange for a
                seventeen-year prison sentence. In addition to engaging in a
                traditional plea colloquy, Appellee accepted and signed a Motion
                to Enter Guilty Plea (form AOC-491). See Boykin v. Alabama,
                395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969). His plea
                agreement included a waiver of his right to appeal his Conviction.
                Two months later, Appellee retained new counsel and filed a
                “Motion to Withdraw Waiver of Right to Appeal.” The trial court
                denied his request and sentenced him in accordance with his plea
                agreement.

                In a divided decision, the Court of Appeals reversed his sentence
                having determined that his guilty plea did not satisfy Boykin. The
                court also held that it was reversible error to admit certain
                bolstering testimony during the guilt phase of trial. Accordingly,
                the Court of Appeals reversed Appellee’s conviction and remanded
                for a new trial.

Commonwealth v. Patton, 539 S.W.3d 651, 652-53 (Ky. 2018).

                                                -5-
             Following the Supreme Court’s Opinion, Patton filed multiple

motions - both with and without the assistance of counsel - including the one

pursuant to RCr 11.42, as supplemented and amended, which was denied by the

trial court and is now before us. The trial court denied this motion because Patton

failed to demonstrate that the alleged errors of trial counsel prejudiced his case.

This appeal followed.

                            STANDARD OF REVIEW

             As previously observed by the Supreme Court of Kentucky on

Patton’s direct appeal, when determining whether a guilty plea was entered

knowingly, voluntarily, and intelligently, trial courts must consider the totality of

the circumstances. Edmonds v. Commonwealth, 189 S.W.3d 558, 566 (Ky. 2006).

“This inquiry is inherently fact-sensitive” and is reviewed for clear error. Id.

             Concerning Patton’s ineffective assistance of counsel (IAC) claims, as

established in Bowling v. Commonwealth, 80 S.W.3d 405, 411-12 (Ky. 2002):

             [t]he Strickland standard sets forth a two-prong test for
             ineffective assistance of counsel: [f]irst, the defendant
             must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so
             serious that counsel was not functioning as the “counsel”
             guaranteed by the Sixth Amendment. Second, the
             defendant must show that the deficient performance
             prejudiced the defense. This requires showing that
             counsel’s errors were so serious as to deprive the
             defendant of a fair trial, a trial whose result is reliable.
             [Strickland, 466 U.S. at 687, 104 S. Ct. at 2064]. To
             show prejudice, the defendant must show there is a

                                          -6-
               reasonable probability that, but for counsel’s
               unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is
               the probability sufficient to undermine the confidence in
               the outcome. Id. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d
               at 695.

(Emphasis added.) Both Strickland prongs must be met before relief may be

granted. “Unless a defendant makes both showings, it cannot be said that the

conviction . . . resulted from a breakdown in the adversary process that renders the

result unreliable.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. Herein, we

need not determine whether Patton’s counsel’s performance was adequate on any

or all of the issues raised because Patton fails to demonstrate prejudice resulting

from counsel’s alleged deficient performance in representation of Patton.9

               To establish prejudice, a movant must show a reasonable probability

exists that “but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id., 466 U.S. at 694, 104 S. Ct. at 2068. In short, one

must demonstrate that “counsel’s errors were so serious as to deprive the defendant

of a fair trial, a trial whose result is reliable.” Id., 466 U.S. at 687, 104 S. Ct. at

2064. Fairness is measured in terms of reliability. “The likelihood of a different

result must be substantial, not just conceivable.” Commonwealth v. Pridham, 394



9
  “[A] court need not determine whether counsel’s performance was deficient before examining
the prejudice suffered by the defendant as a result of the alleged deficiencies.” Id., 466 U.S. at
697, 104 S. Ct. at 2069.

                                               -7-
S.W.3d 867, 876 (Ky. 2012) (quoting Harrington v Ritcher, 562 U.S. at 112, 131

S. Ct. at 792 (2011)).

             Mere speculation as to how other counsel might have
             performed either better or differently without any
             indication of what favorable facts would have resulted is
             not sufficient. Conjecture that a different strategy might
             have proved beneficial is also not sufficient. Baze [v.
             Commonwealth, 23 S.W.3d 619 (Ky. 2000)]; Harper v.
             Commonwealth, 978 S.W.2d 311 (1998). As noted by
             Waters v. Thomas, 46 F.3d 1506 (11th Cir. 1995) (en
             banc): “The mere fact that other witnesses might have
             been available or that other testimony might have been
             elicited from those who testified is not a sufficient
             ground to prove ineffectiveness of counsel.”

Hodge v. Commonwealth, 116 S.W.3d 463, 470 (Ky. 2003), overruled on other

grounds by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009). “No

conclusion of prejudice . . . can be supported by mere speculation.” Jackson v.

Commonwealth, 20 S.W.3d 906, 908 (Ky. 2000) (citations omitted).

             In the context of an IAC claim pertaining to a defendant entering a

guilty plea, Kentucky’s highest court has opined:

             A showing that counsel’s assistance was ineffective in
             enabling a defendant to intelligently weigh his legal
             alternatives in deciding to plead guilty has two
             components: (1) that counsel made errors so serious that
             counsel’s performance fell outside the wide range of
             professionally competent assistance; and (2) that the
             deficient performance so seriously affected the
             outcome of the plea process that, but for the errors of
             counsel, there is a reasonable probability that the
             defendant would not have pleaded guilty, but would
             have insisted on going to trial.

                                         -8-
            ...

            The trial court’s inquiry into allegations of ineffective
            assistance of counsel requires the court to determine
            whether counsel’s performance was below professional
            standards and caused the defendant to lose what he
            otherwise would probably have won and whether
            counsel was so thoroughly ineffective that defeat was
            snatched from the hands of probable victory. Because
            [a] multitude of events occur in the course of a criminal
            proceeding which might influence a defendant to plead
            guilty or stand trial, the trial court must evaluate whether
            errors by trial counsel significantly influenced the
            defendant’s decision to plead guilty in a manner which
            gives the trial court reason to doubt the voluntariness and
            validity of the plea.

Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky. 2001) (footnotes and

internal quotation marks omitted) (emphasis added). The United States Supreme

Court has further observed:

            In many guilty plea cases, the “prejudice” inquiry will
            closely resemble the inquiry engaged in by courts
            reviewing ineffective-assistance challenges to
            convictions obtained through a trial. For example, where
            the alleged error of counsel is a failure to investigate or
            discover potentially exculpatory evidence, the
            determination whether the error “prejudiced” the
            defendant by causing him to plead guilty rather than go
            to trial will depend on the likelihood that discovery of the
            evidence would have led counsel to change his
            recommendation as to the plea. This assessment, in turn,
            will depend in large part on a prediction whether the
            evidence likely would have changed the outcome of a
            trial.

Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370, 88 L. Ed. 2d 203 (1985).


                                        -9-
Here, Patton exercised his right to a jury trial - and lost. However, as will be

discussed herein, we cannot say his conviction was the result of either counsel’s

actions or inactions.

                                     ANALYSIS

             On appeal, Patton argues his post-conviction plea colloquy should not

be dispositive of whether he is entitled to relief for ineffective assistance of counsel

at trial. However, it is well-established that the effect of a guilty plea is to waive

all defenses other than that the indictment charges no offense. Quarles v.

Commonwealth, 456 S.W.2d 693 (Ky. 1970); Commonwealth v. Watkins, 398

S.W.2d 698 (Ky. 1966); cert. denied Watkins v. Kentucky, 384 U.S. 965, 86 S. Ct.

1596, 16 L. Ed. 2d 677 (1966). RCr 11.42 does not authorize criminal defendants

to disregard a valid plea agreement. In the case herein, “since appellant’s plea of

guilty makes his allegation of ineffective assistance of counsel unavailing, he is not

entitled to a hearing.” Cox v. Commonwealth, 465 S.W.2d 76, 78 (Ky. 1971).

Accordingly, we hold that because Patton’s plea was knowingly and voluntarily

entered, his IAC claim pertaining to his guilty plea was properly dismissed.

             We further note that trial counsel is not ineffective merely because he

negotiated a plea deal that his client willingly accepted but later regretted. Instead,

the defendant must show that rejecting the plea deal would have been rational

under the circumstances. Stiger v. Commonwealth, 381 S.W.3d 230, 237 (Ky.


                                          -10-
2012). Patton has not done so, nor can he. Overwhelming evidence of Patton’s

guilt was presented at trial. Furthermore, Patton admitted his guilt. Under the plea

agreement, Patton was able to have the PFO II charge dropped and serve three

years less prison time than the minimum twenty years the jury could have

recommended at sentencing. Rejecting such a deal would not have been rational,

nor would it have been reasonable for counsel to advise otherwise under these

circumstances.

             Even so, Patton asserts his right to effective assistance of counsel at

trial was not retroactively extinguished by his post-conviction guilty plea. Patton

claims nothing in the plea colloquy expressly or implicitly waived his Sixth

Amendment right to effective assistance of counsel. However, not every single

right that is waived must be specifically listed by the trial court in its colloquy.

Even issues concerning constitutional rights, such as the right to conflict-free

counsel, may be waived if done so knowingly and intelligently.

             In Boykin, the United States Supreme Court cited Carnley v. Cochran,

369 U.S. 506, 516, 82 S. Ct. 884, 890, 8 L. Ed. 2d 70 (1962), in which it dealt with

a problem of waiver of the Sixth Amendment right to counsel, holding,

“Presuming waiver from a silent record is impermissible. The record must show,

or there must be an allegation and evidence which show, that an accused was




                                          -11-
offered counsel but intelligently and understandingly rejected the offer. Anything

less is not waiver.” Boykin, 395 U.S. at 242, 89 S. Ct. at 1712.

             On direct appeal, the Supreme Court observed the following regarding

the colloquy surrounding Patton’s guilty plea:

             [Patton] indicated that he was satisfied with trial
             counsel’s performance.

             In addition, the trial judge specifically asked Appellee on
             the record: “[D]o you further understand that by
             pleading guilty, there will be no appeal to a higher
             court from the judgment of this court finding you
             guilty?” Appellee responded, “Yes, your honor.”
             After acknowledging that he understood the rights he was
             giving up by virtue of his guilty plea, Appellee admitted
             that he committed the crimes to which he was pleading
             guilty.

             It is also noteworthy that Appellee was engaged in the
             colloquy. For example, he specifically asked the court
             about his ability to remain on bail pending sentencing.
             He also has a previous criminal record indicating that he
             entered guilty pleas in two separate cases in 2006 - one in
             Warren County for burglary and assault and another in
             Edmonson County for criminal trespass. Therefore, his
             knowledge of the criminal justice system and of his plea
             agreement was clearly informed by previous experience.

             Although this case is somewhat unique because it
             involves a guilty plea entered after a conviction, there is
             nothing in the record here to indicate that Appellee
             was confused as to the nature of his rights. In fact, we
             have previously enforced guilty plea agreements in
             similar cases involving post-conviction pleas. E.g.,
             Geary v. Commonwealth, 96 S.W.3d 1 (Ky. 2001); and
             Johnson v. Commonwealth, 120 S.W.3d 704 (Ky. 2003).
             Based on the totality of the circumstances, we hold

                                        -12-
             that Appellee’s guilty plea was made knowingly,
             voluntarily, and intelligently. Therefore, the trial court
             did not commit clear error in refusing to allow Appellee
             to withdraw his plea.

Patton, 539 S.W.3d at 653-54 (emphasis added). Thus, waiver here was not

implied by Patton’s silence but was expressly addressed.

             Patton further argues that the inclusion of a waiver of his right to

appeal - including his right to appeal for IAC - in a plea agreement constitutes

professional misconduct by his trial counsel, citing U.S., ex rel. U.S. Attorneys ex

rel. E., W. Dists. of Kentucky v. Kentucky Bar Ass’n, 439 S.W.3d 136 (Ky. 2014).

Yet, the Supreme Court of Kentucky has observed, our duty is:

             “not to enforce the Canons of Legal Ethics, but to . . .
             assure vindication of the defendant’s Sixth Amendment
             right to counsel.” Mickens v. Taylor, 535 U.S. 162, 176,
             122 S. Ct. 1237, 152 L. Ed. 2d 291 (2002). Indeed, the
             scope of the right to effective assistance of counsel under
             the Sixth Amendment is not dictated by state ethical
             rules. See Nix v. Whiteside, 475 U.S. 157, 165, 106 S. Ct.
             988, 89 L. Ed. 2d 123 (1986) (“[B]reach, of an ethical
             standard does not necessarily make out a denial of the
             Sixth Amendment guarantee of assistance of
             counsel.”). So conduct that might lead to a conflict
             under our ethical rules will not necessarily lead to an
             unconstitutional conflict for Sixth Amendment purposes.

Samuels v Commonwealth, 512 S.W.3d 709, 715 (Ky. 2017) (emphasis added).

Stated another way, even though inclusion of this type of waiver may violate an

attorney’s ethical duties to a criminal defendant, such a violation does not




                                         -13-
automatically equate to ineffective assistance of counsel in contravention of the

defendant’s Sixth Amendment rights.

              In the case cited by Patton, the Court held, “A waiver of IAC is the

right of the defendant, and nothing in E-43510 limits the defendant’s freedom of

choice or control over his defense.” U.S., ex rel. U.S. Attorneys ex rel. E., W.

Dists. of Kentucky v. Kentucky Bar Ass’n, 439 S.W.3d at 146 (footnote added).

Thus, a criminal defendant is in the driver’s seat of his or her own case. Defense

counsel may advise whether to accept a plea agreement which may include this

type of waiver, but it is the defendant’s decision whether to take that advice or to

reject it. It is the defendant’s choice whether to waive his right to appeal, including

that for an IAC claim. That choice, when knowingly, intelligently, and voluntarily

made - as was the case here - must be enforced.

              Patton also contends the trial court erred in denying his request for

post-conviction relief without holding an evidentiary hearing. To this challenge,

we first must ask: When is an evidentiary hearing required? The Supreme Court

of Kentucky has held:

              the trial judge shall determine whether the allegations in
              the motion can be resolved on the face of the record, in
10
   E-435 is a Kentucky Bar Association (KBA) Ethics Opinion which finds the use of IAC
waivers in plea agreements violates the Supreme Court Rules of Professional Conduct for
attorneys. The United States Attorneys for the Eastern and Western Districts of Kentucky
moved the Supreme Court of Kentucky to review the merits of E-435 in U.S., ex rel. U.S.
Attorneys ex rel. E., W. Dists. of Kentucky v. Kentucky Bar Ass’n. In that case, the Court
ultimately held that E-435 accurately states its ethical rules.

                                             -14-
             which event an evidentiary hearing is not required. A
             hearing is required if there is a material issue of fact that
             cannot be conclusively resolved, i.e., conclusively proved
             or disproved, by an examination of the record. Stanford
             v. Commonwealth, [854 S.W.2d 742, 743-44 (Ky. 1993)],
             cert. denied, 510 U.S. 1049, 114 S. Ct. 703, 126 L. Ed.
             2d 669 (1994); Lewis v. Commonwealth, [411 S.W.2d
             321, 322 (Ky. 1967)]. The trial judge may not simply
             disbelieve factual allegations in the absence of evidence
             in the record refuting them. Drake v. United States, 439
             F.2d 1319, 1320 (6th Cir. 1971).

Fraser v. Commonwealth, 59 S.W.3d 448, 452-53 (Ky. 2001). This is precisely

what happened here. Since all Patton’s allegations of error may be resolved by a

review of the record, as more specifically addressed herein, no evidentiary hearing

was required. Thus, the trial court did not err in denying same.

             To support his contention that he was entitled to an evidentiary

hearing, Patton alleges his trial counsel failed to conduct a thorough and complete

pretrial investigation and to effectively prepare for trial. These allegations stem

from an alleged lack of investigation concerning two potential witnesses - Jeremy

Johnson and B.J. Lindsey - and failure to sufficiently interview Parker before her

testimony. According to Patton, unsworn and unsigned statements from Johnson

and Lindsey were in trial counsel’s file, but it is unclear whether counsel

interviewed them regarding said statements. The statement from Johnson indicates

that K.H. told Johnson she lied when she told her mother that Patton had raped her,

but that she would not lie in court. The statement from Lindsey purports to


                                         -15-
provide an alternate source for K.H.’s injuries which supposedly occurred in his

and her mother’s presence while they smoked a “joint.”

             The Court in Strickland discussed the deference our courts must give

trial counsel concerning their investigation and decisions to call witnesses, stating:

             strategic choices made after thorough investigation of
             law and facts relevant to plausible options are virtually
             unchallengeable; and strategic choices made after less
             than complete investigation are reasonable precisely to
             the extent that reasonable professional judgments support
             the limitations on investigation. In other words, counsel
             has a duty to make reasonable investigations or to make a
             reasonable decision that makes particular investigations
             unnecessary. In any ineffectiveness case, a particular
             decision not to investigate must be directly assessed for
             reasonableness in all the circumstances, applying a heavy
             measure of deference to counsel’s judgments.

Id., 466 U.S. at 690-91, 104 S. Ct. at 2066.

             Following Strickland, the Court further held that: “[i]n assessing

counsel’s investigation, we must conduct an objective review of their performance,

measured for reasonableness under prevailing professional norms, which includes

a context-dependent consideration of the challenged conduct as seen from

counsel’s perspective at the time, (every effort [must] be made to eliminate the

distorting effects of hindsight).” Wiggins v. Smith, 539 U.S. 510, 523, 123 S. Ct.

2527, 2536, 156 L. Ed. 2d 471 (2003) (internal quotation marks and citation

omitted).




                                         -16-
             In Kentucky, this deferential standard pertaining to counsel’s

investigation and trial strategy has more recently been described as:

             Counsel’s performance is deficient when counsel made
             errors so serious that counsel was not functioning as the
             counsel guaranteed the defendant by the Sixth
             Amendment. That being said, the proper inquiry when
             assessing an ineffective assistance of counsel claim is
             whether the counsel’s representation fell below an
             objective standard of reasonableness. In this
             reasonableness analysis, we are directed to indulge a
             strong presumption that counsel’s conduct falls
             within the wide range of reasonable professional
             assistance because, given the surrounding
             circumstances, the challenged action might be
             considered sound trial strategy. We employ this
             presumption to prevent the harsh light of hindsight from
             distorting counsel’s act or omission, making it appear
             unreasonable.

Commonwealth v. Searight, 423 S.W.3d 226, 230 (Ky. 2014) (footnotes and

internal quotation marks omitted) (emphasis added).

             Likewise, here, every benefit of the doubt must be given to trial

counsel’s investigation and choice of which witnesses to present at trial, which was

objectively reasonable under the circumstances. Moreover, even had Johnson and

Lindsey testified at trial consistent with their statements, Patton has failed to

demonstrate that such testimony would likely have impacted the outcome of his

trial. Absent such a showing, Patton cannot demonstrate his trial was prejudiced.

             Concerning Patton’s allegations that his counsel failed to sufficiently

interview Parker before she testified, Patton has failed to identify how a more

                                          -17-
thorough investigation would have affected Parker’s testimony at trial. It is well-

settled, “vague allegations, including those of failure to investigate, do not warrant

an evidentiary hearing and warrant summary dismissal of the RCr 11.42 motion.”

Mills v. Commonwealth, 170 S.W.3d 310, 330 (Ky. 2005), overruled by Leonard,

279 S.W.3d 151. Accordingly, the trial court properly denied this claim without an

evidentiary hearing.

             Finally, in support of his argument that he was entitled to an

evidentiary hearing, Patton claims his trial counsel failed to object to inadmissible

hearsay and impermissible bolstering during trial. Patton alleges that the testimony

of Coffey and K.H regarding the note passed under the door was hearsay; however,

the contents of the note were never revealed. He also asserts this testimony

improperly bolstered K.H’s credibility and testimony. Although the trial court

pointed out that many of the challenged statements did not constitute hearsay or

bolstering, it concluded that, even if they did, Patton failed to demonstrate how

their admission prejudiced him at trial. Without satisfying this requirement,

Patton’s IAC claims necessarily fail and were properly dismissed by the trial court.

             Simply put, Patton’s claims do not clear the high bar requiring

demonstration of prejudice as set forth in Strickland for the reasons discussed

herein. Thus, Patton was not entitled to the requested relief due to waiver of his




                                         -18-
right to appeal, nor was he entitled to relief on the alleged merits. Finding no error,

we must affirm.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the orders entered by the

Edmonson Circuit Court are AFFIRMED.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 David L. Stewart                          Daniel Cameron
 LaGrange, Kentucky                        Attorney General of Kentucky

                                           Thomas A. Van De Rostyne
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -19-